
	
		II
		111th CONGRESS
		1st Session
		S. 2377
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  book sleeves of man-made fabric.
	
	
		1.Certain book sleeves of man-made
			 fabric
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Book sleeves or jackets of man-made fabric (provided for in
						subheading 6307.90.98) designed to cover books with dimensions not exceeding
						approximately 267 mm H x 153 mm W x 26 mm D, with or without a hook and loop
						strap closureFreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
